                    Case 7:20-cv-00011 Document 89 Filed on 11/17/20 in TXSD Page 1 of 2




                                    IN THE UNITED STATES DISTRICT COURT
                                    FOR THE SOUTHERN DISTRICT OF TEXAS
                                             MCALLEN DIVISION

           UNITED STATES OF AMERICA,                             §
                                                                 §
                                         Plaintiff,              §
                                                                 §
           v.                                                    §            CASE NO.         7:20-CV-011
                                                                 §
           6.281 ACRES OF LAND, MORE OR LESS,                    §
           SITUATE IN STARR COUNTY,                              §
           STATE OF TEXAS, ET AL.,                               §
                                                                 §
                                       Defendants.               §



                     CERTIFICATE OF COMMENCEMENT OF SERVICE BY PUBLICATION


                      The Plaintiff, United States of America, by and through the undersigned Assistant United

                States Attorney for the Southern District of Texas, hereby certifies that he believes that the

                Defendant named below cannot be personally served, because after diligent inquiry within the

                State of Texas, her place(s) of residence and/or business cannot be ascertained by the Plaintiff, or

                if ascertained, the place(s) or residence and/or business of said Defendant is beyond the

                territorial limits of personal service as provided in Fed. R. Civ. P. 71.1. As such, the

                undersigned Assistant United States Attorney will commence service by publication in

                accordance with Fed. R. Civ. P. 71.1(d)(3)(B).

                PARTY:

                1. Iris Lopez a/k/a Iris Garza 1




1
    See Dkt No. 80, Amended Schedule GGG.
                                                           Page 1 of 2
                                       Certificate of Commencement of Service by Publication
  Case 7:20-cv-00011 Document 89 Filed on 11/17/20 in TXSD Page 2 of 2




                                               Respectfully submitted,

                                               RYAN K. PATRICK
                                               United States Attorney
                                               Southern District of Texas

                                       By:     s/ Roland D. Ramos
                                               ROLAND D. RAMOS
                                               Assistant United States Attorney
                                               Southern District of Texas No. 3458120
                                               Texas Bar No. 24096362
                                               1701 W. Bus. Highway 83, Suite 600
                                               McAllen, TX 78501
                                               Telephone: (956) 618-8010
                                               Facsimile: (956) 618-8016
                                               E-mail: Roland.Ramos@usdoj.gov
                                               Attorney in Charge for the United States of
                                               America


                               CERTIFICATE OF SERVICE

       I, Roland D. Ramos, Assistant United States Attorney for the Southern District of

Texas, do hereby certify that on November 17-18, 2020, a copy of the foregoing was served

on all parties in accordance with the Federal Rules of Civil Procedure.



                                               By:      s/ Roland D. Ramos
                                                        ROLAND D. RAMOS
                                                        Assistant United States Attorney




                                          Page 2 of 2
                      Certificate of Commencement of Service by Publication
